     Case 2:19-cv-02159-JCM-BNW Document 120 Filed 06/09/21 Page 1 of 3




 1    Burke Huber
      Nevada State Bar No. 10902
 2    RICHARD HARRIS LAW FIRM
      801 South 4th Street
 3    Las Vegas, Nevada 89101
      Tel: (702) 444-4444
 4    Email: burke@richarcharrislaw.com
      Attorneys for Plaintiff
 5
 6                                 UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA

 8    BRENNA SCHRADER, an individual, on
      behalf of herself and all others similarly
 9    situated,                                          Case No. 2:19-cv-02159-JCM-BNW

10                   Plaintiff,

11            vs.
                                                         STIPULATION TO EXTEND
12    STEPHEN ALAN WYNN; an individual;                  DEADLINE FOR PLAINTIFF TO FILE
      MAURICE WOODEN, an individual, WYNN                A RESPONSE TO DEFENDANTS’
13    LAS VEGAS, LLC dba WYNN LAS VEGAS                  MOTIONS TO DISMISS
      a Nevada Limited Liability, WYNN
14    RESORTS, LTD, a Nevada Limited Liability           (THIRD REQUEST – Response to
      Company; and DOES 1-20, inclusive; ROE             Motions to Dismiss)
15    CORPORATIONS 1-20, inclusive,

16                   Defendants.

17
18
19           IT IS HEREBY STIPULATED by and between Plaintiff, Brenna Schrader, (“Plaintiff”),
20    through her counsel Burke Huber, at the Richard Harris Law Firm, and Defendants, Wynn Las
21    Vegas, LLC (“Defendant WLV”) and Wynn Resorts, Ltd. (“Defendant WRL”), through their
22    counsel Jackson Lewis P.C., Defendant, Stephen Alan Wynn (“Mr. Wynn”), through his counsel
23    Peterson Baker, PLLC, and Defendant, Maurice Wooden (“Mr. Wooden”), by and through his
24    counsel Kennedy & Couvillier, (collectively “Defendants”), that Plaintiff shall have an extension
25    up to and including June 9, 2021 to file a response to motions to dismiss.
26    ///
27    ///
28    ///
     Case 2:19-cv-02159-JCM-BNW Document 118
                                         120 Filed 06/07/21
                                                   06/09/21 Page 2 of 3




 1                This Stipulation is submitted and based upon the following:

 2           1.        On March 31, 2021, Mr. Wooden and Mr. Wynn filed Motions to Dismiss [ECF

 3    Nos. 98, 99].

 4           2.        On April 7, 2021, Defendants WLV and WRL filed a Partial Motion to Dismiss

 5    [ECF No. 90].

 6           3.        Plaintiff’s counsel, Mr. Huber, experienced a medical complication that required

 7    time off work to recuperate.

 8           4.        The parties also stipulate the Defendants’ Replies to Plaintiff’s responses to

 9    Defendants’ motions to dismiss will be due three weeks later, on July 7, 2021.

10           5.        This is the third request for an extension of time for Plaintiff to file a response to

11    Defendants’ motions to dismiss, and for an extended period for Defendants’ reply briefs.

12           6.        This request is only for two additional days and is made in good faith and not for

13    the purpose of delay.

14    ///

15    ///

16    ///

17    ///

18    ///

19    ///

20    ///

21    ///

22    ///

23    ///

24    ///

25    ///

26    ///

27    ///

28    ///

                                                         2
     Case 2:19-cv-02159-JCM-BNW Document 120 Filed 06/09/21 Page 3 of 3




 1             7.       Nothing in this Stipulation, nor the fact of entering to the same, shall be construed

 2    as waiving any claim and/or defense held by any party.

 3    Dated this 7th day of June, 2021.
 4
       RICHARD HARRIS LAW FIRM                                JACKSON LEWIS P.C.
 5
       /s/ Burke Huber                                        /s/ Joshua A. Sliker
 6     Richard Harris, Bar No. 505                            Deverie J. Christensen, Bar No. 6596
       Benjamin Cloward, Bar No. 11087                        Joshua A. Sliker, Bar No. 12493
 7     Burke Huber, Bar No. 10902                             Daniel Aquino, Bar No. 12682
       801 S. Fourth Street                                   300 S. Fourth Street, Ste. 900
 8     Las Vegas, Nevada 89101                                Las Vegas, Nevada 89101
       Attorney for Plaintiff
 9     Brenna Schrader                                        Attorneys for Defendants
                                                              Wynn Las Vegas, LLC and Wynn Resorts,
10                                                            Ltd.
11                                                            PETERSON BAKER, PLLC
       KENNEDY & COUVILLIER
12
13
       /s/ Maximiliano Couvillier                             /s/ Tamara Beatty Peterson ______
14     Maximiliano D. Couvillier, Bar No. 7661                Tamara Beatty Peterson, Bar No. 5218
       3271 E. Warm Springs Road                              701 S. 7th Street
15     Las Vegas, Nevada 89120                                Las Vegas, Nevada 89101
       Attorney for Defendant                                 Attorney for Defendant
16     Maurice Wooden                                         Stephen Alan Wynn
17
18
                                                      ORDER
19
20                                                    IT IS SO ORDERED:

21
22
23
                                                      United States
                                                      UNITED        District
                                                               STATES        Court/Magistrate
                                                                          DISTRICT   JUDGEJudge
24
25                                                             June 9, 2021
                                                      Dated: _________________________
26
27
28    4836-9391-3787, v. 1


                                                          3
